Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-8 are pending.

2.  Applicant’s IDSs, filed 7/12/2019, 6/8/2020 and 9/29/2020 are acknowledged and have been considered. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

The term "IgG-like antibody" (see for example lines 1 and 4 of base claim 1) is a relative term which renders the claim indefinite.  Neither the specification nor the state of the art provides a standard for ascertaining the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus the skilled artisan could not determine what is within the scope of the claims and which are beyond the scope of the claims.

While an “antibody” is considered to be encompassed by the term “IgG-like antibody” because the specification exemplifies an antibody against PD-1 which is encompassed under the term (see example 1), the specification does not provide any way of ascertaining which other types of molecules would be encompassed by the term “IgG-like”. Without a working definition in the specification, one of skill in the art is left 
 
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igawa et al. (US 2014/0363428).

With respect to claims 1 and 3, Igawa teaches an antigen-binding molecules such as an IgG1 antibody with improved pharmacokinetics, which is considered to meet the term “IgG-like antibody”, with a modified FcRn-binding constant domain at positions 254, 308 and 434 (abstract; ¶179; claims 62 and 68 (see particularly subsection e of claim 68).  See also Table 16, p. 53, entry number F92.  This mutant comprises the S254T, V308P, and N434W changes, among others.

Claims 5 and 7 are included because Igawa teaches that the antibodies include for example humanized antibodies where the DNA encoding the antibody can be inserted into an expression vector and introduced into a host cell (“transfecting” to produce the antibody (¶s293-295, 468, 475). 

Claim 6 is included because Igawa teaches that the cells can be HEK293 cells (¶472).

The reference teachings anticipate the claimed invention.


Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




8.  Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa et al. (US 2014/0363428), in view of Lansing et al. (US 2021/0221917) and Moore (US 2014/0302064).

The prior art teachings of Igawa are discussed supra.

Igawa teaches that the modified FcRn-binding domain includes the combination of threonine at position 254, proline at position 308 and tyrosine at position 434 (claim 68, subsection (e)).

However, currently recited claims 2, 4 and 8 recite that there is an alanine at position 434 (A434).

Lansing teaches engineered IgG fc constructs with Fc domain modifications altering half-life which include 254T, 308P and 434A (see Table 4 ). 

Moore teaches Fc substitutions that find use in increased binding to the FcRn receptor and/or increased serum half-life which include 254T and 434A

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as an amino acid substituted an alanine for position 434 as part of a set of amino acid substitutions at positions 254, 308 and 434 for a modified FcRn-binding domain as taught by Igawa. 

Those of skill in the art would have had reason to do so because Lansing and Moore teach using alanine as an alternative amino acid substitution in the Fc region at position 434 for modified IgG fc constructs having improved properties such as increased FcRn receptor binding or increased serum half-life. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9. The following prior art not relied upon is considered pertinent to applicant’s disclosure:

Crotts et al. (US 2015/0368333).

Crotts teaches an antigen-binding molecules which bind to TNF-alpha such as variants of anti-TNF antibodies which show increased binding to the FcRn receptor or increased half-life, which is considered to meet the term “IgG-like antibody”, with a modified Fc region where the modification is at one or more of positions 254, 308 or 434. (abstract; ¶51). However, Crotts does not specifically recite mutating amino acids at positions 254, 308 and 434 as currently recited. 

Ellis et al. (US 2013/0243764).

Elis teaches an antigen-binding molecules which bind to TNF-alpha such as variants of anti-TNF antibodies which show increased binding to the FcRn receptor or increased half-life, which is considered to meet the term “IgG-like antibody”, with a modified Fc region where the modification is at one or more of positions 254, 308 or 434. (abstract; ¶46). However, Elis does not specifically recite mutating amino acids at positions 254, 308 and 434 as currently recited. 


Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11. Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,858,433.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the ‘433 Patent claims a monoclonal antibody, which is considered the “IgG-like antibody” or an antigen-binding fragment thereof which includes a FcRn binding site with a heavy chain comprising the amino acid sequence of SEQ ID NO: 1 (see claims 1-2).

As is evidenced by the sequence alignment below (UserSeq1 = SEQ ID NO: 1 of the current H8L2 antibody which includes T, P and A at positions 254, 308 and 434, respectively –see p. 7 of the specification as filed of the current application) (userSeq2 = SEQ ID NO: 1 of the ‘433 patent), the SEQ ID NO: 1 claimed by the ‘433 Patent is considered to include a T, P and A at positions 254, 308 and 434 respectively because it has a 100% sequence identity to the sequence for the heavy chain of a humanized H8L2 antibody which includes these substitutions in the FcRn-binding site of the heavy chain constant region (see the current specification as filed at line 25). 

100.0% identity in 445 residues overlap; Score: 2376.0; Gap frequency: 0.0%

UserSeq1       1 EVQLVQSGGGLVQPGGSLKLSCAASGFTFSSYGMSWVRQAPGKGLDWVATISGGGRDTYY
UserSeq2       1 EVQLVQSGGGLVQPGGSLKLSCAASGFTFSSYGMSWVRQAPGKGLDWVATISGGGRDTYY
                 ************************************************************

UserSeq1      61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCARQKGEAWFAYWGQGTLVTVSSAS
UserSeq2      61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCARQKGEAWFAYWGQGTLVTVSSAS
                 ************************************************************

UserSeq1     121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL
UserSeq2     121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL
                 ************************************************************

UserSeq1     181 YSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFL

                 ************************************************************

UserSeq1     241 FPPKPKDTLMITRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV
UserSeq2     241 FPPKPKDTLMITRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV
                 ************************************************************

UserSeq1     301 VSVLTPLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ
UserSeq2     301 VSVLTPLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ
                 ************************************************************

UserSeq1     361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV
UserSeq2     361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV
                 ************************************************************

UserSeq1     421 FSCSVMHEALHAHYTQKSLSLSLGK
UserSeq2     421 FSCSVMHEALHAHYTQKSLSLSLGK
                 *************************


The SEQ ID NO: 1 claimed by the ‘433 Patent is accordingly considered to be a species of the current claims to a modified IgG-like antibody having mutations at positions 254, 308 and 434 in the FcRn-binding site of the H constant region which are T, P and alanine respectively. As species they anticipate the instant claims (see MPEP § 804 II.B.1). 

12. Claims 5-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,858,433, in view of  Igawa et al. (US 2014/0363428).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the ‘433 Patent claims a monoclonal antibody, which is considered the “IgG-like antibody” or an antigen-binding fragment thereof which includes a FcRn binding site with a heavy chain comprising the amino acid sequence of SEQ ID NO: 1 (see claims 1-2).

As is evidenced by the sequence alignment below (UserSeq1 = SEQ ID NO: 1 of the current H8L2 antibody which includes T, P and A at positions 254, 308 and 434, respectively –see p. 7 of the specification as filed of the current application) (userSeq2 = SEQ ID NO: 1 of the ‘433 patent), the SEQ ID NO: 1 claimed by the ‘433 Patent is considered to include a T, P and A at positions 254, 308 and 434 respectively because it has a 100% sequence identity to the sequence for the heavy chain of a humanized H8L2 antibody which includes these substitutions in the FcRn-binding site of the heavy chain constant region (see the current specification as filed at line 25). 

100.0% identity in 445 residues overlap; Score: 2376.0; Gap frequency: 0.0%

UserSeq1       1 EVQLVQSGGGLVQPGGSLKLSCAASGFTFSSYGMSWVRQAPGKGLDWVATISGGGRDTYY

                 ************************************************************

UserSeq1      61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCARQKGEAWFAYWGQGTLVTVSSAS
UserSeq2      61 PDSVKGRFTISRDNSKNNLYLQMNSLRAEDTALYYCARQKGEAWFAYWGQGTLVTVSSAS
                 ************************************************************

UserSeq1     121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL
UserSeq2     121 TKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL
                 ************************************************************

UserSeq1     181 YSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFL
UserSeq2     181 YSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFL
                 ************************************************************

UserSeq1     241 FPPKPKDTLMITRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV
UserSeq2     241 FPPKPKDTLMITRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRV
                 ************************************************************

UserSeq1     301 VSVLTPLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ
UserSeq2     301 VSVLTPLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQ
                 ************************************************************

UserSeq1     361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV
UserSeq2     361 VSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNV
                 ************************************************************

UserSeq1     421 FSCSVMHEALHAHYTQKSLSLSLGK
UserSeq2     421 FSCSVMHEALHAHYTQKSLSLSLGK
                 *************************

The SEQ ID NO: 1 claimed by the ‘433 Patent is accordingly considered to be a species of the current claims to a modified IgG-like antibody having mutations at positions 254, 308 and 434 in the FcRn-binding site of the H constant region which are T, P and alanine respectively. As species they anticipate the instant claims (see MPEP § 804 II.B.1). 

The ‘433 does not claim a method for preparing the modified IgG-like antibody which includes the steps of generating nucleic acid encoding the antibody, constructing an expression vector that includes the nucleic acid sequence encoding the antibody and transfecting an antibody producing cell with the expression vector (claim 5) where the antibody producing cell is a 293 cell (claim 6).

However, these steps would have been obvious as discussed supra with respect to Igawa, which as discussed supra, teaches that the antibodies having modifications in the Fc region at 254, 308 and 434 include for example humanized antibodies where the DNA encoding the antibody can be inserted into an expression vector and introduced into a host cell (“transfecting” to produce the antibody (¶s293-295, 468, 475), including HEK293 cells (¶472).



14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 25, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
	
	
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644